Case 8:20-cv-01967-VMC-SPF Document 1 Filed 08/24/20 Page 1 of 7 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 JEANNIE VARGAS,                                )          Case No.: New Case
                                                )
           Plaintiff,                           )
                                                ) COMPLAINT FOR DECLARATORY
 v.                                             ) RELIEF AND DAMAGES
                                                )
                                                )
 JEFFERY SOJACK,                                ) JURY DEMAND
                                                )
           Defendant.                           )

                                     I. INTRODUCTION



      1.    In August of 2018, Plaintiff Jeannie Vargas moved into a residence located in

           Pinellas County, Florida owned by Defendant Jeffery Sojack. Jeannie Vargas is a

           disabled female. Shortly after moving into the property, Ms. Vargas requested that

           Mr. Sojack allow her to install a ramp on the property to accommodate her

           disability. On January 22, 2019, Mr. Sojack informed Ms. Vargas that he would not

           be extending her lease. He further informed her that any upgrades or changes to the

           physical structure were not authorized. Prior to vacating the property in August of

           2019, when her lease was up, Ms. Vargas filed a fair housing complaint with the

           Pinellas County Office of Human Rights. Shortly after filing her housing

           complaint, Ms. Vargas requested an additional day or two to move out of the

           property. Mr. Sojack denied Ms. Vargas’ request due to her filing of a fair housing

           complaint. Following an investigation by the Pinellas County Office of Human


                                           Page 1 of 7
Case 8:20-cv-01967-VMC-SPF Document 1 Filed 08/24/20 Page 2 of 7 PageID 2




       Rights and in conjunction with the Pinellas County Attorney’s office, a

       determination of reasonable cause to believe that the Defendant acted in retaliation

       against the Plaintiff, in violation of the Fair Housing Act Amendments of 1988

       (FHHA), including, but not limited to, 42 U.S.C.§3604(f)(3)(B). The Plaintiff has

       filed this present federal complaint alleging that the Defendant violated the Fair

       Housing Act, 42 U.S.C. §3601, et seq., and related state laws through retaliation.

                          II. JURISDICTION AND VENUE

    2. The Court has jurisdiction over the Plaintiff’s federal claims under 28 U.S.C.§1331

       and 28 U.S.C. §1343. Additionally, the Court has supplemental jurisdiction over

       Plaintiff’s state law claims under 28 U.S.C. §1367 because those claims are related

       to Plaintiff’s federal claims and arise out of a common nucleus of related facts.

    3. This Court has authority to grant declaratory relief under 28 U.S.C. §§ 2201 and

       2202 and Rule 57 of the Federal Rules of Civil Procedure.

    4. Venue is proper in the Middle District of Florida under 28 U.S.C. 1391 because the

       events giving rise to theses claims occurred in Pinellas Count, Florida, and the

       Defendant conducts business in this area.

                                      III. PARTIES

    5. Plaintiff Jeannie Vargas is a disabled adult female individual who resides in

       Pinellas County, Florida.

    6. Defendant Jeffery Sojack is an adult male individual who resides and does business

       in Pinellas County, Florida.



                                        Page 2 of 7
Case 8:20-cv-01967-VMC-SPF Document 1 Filed 08/24/20 Page 3 of 7 PageID 3




                                       IV. FACTS

    7. Jeannie Vargas is a disabled female who, at the time the claims arose, was leasing

       a property located at 1195 Indiana St., Dunedin, Florida 34698 (hereinafter referred

       to as the “property”).

    8. The Defendant is the owner and manager of the property and was the owner and

       manager of the property in August of 2019.

    9. In August of 2018, the Plaintiff entered into a lease for the property with the

       Defendant that in effect until on or about August 28, 2019.

    10. During the course of her occupancy of the property, the Plaintiff requested several

       times that the Defendant allow her to make reasonable accommodations for her

       disability.

    11. Specifically, the Plaintiff requested that the Defendant allow her to have a ramp

       installed at the back entrance to the property.

    12. On or about January 22, 2019, the Defendant informed the Plaintiff that he would

       not be renewing or extending her lease.

    13. The Defendant further informed Ms. Vargas that any upgrades or changes to the

       physical structure of the property were not authorized.

    14. The Plaintiff filed a housing discrimination complaint with the Pinellas County

       Human Rights Office on August 14, 2019.

    15. A copy of Ms. Vargas’ complaint was mailed to Mr. Sojack on the same day.

    16. On August 19, 2019, the Plaintiff contacted the Defendant and asked the Defendant

       to allow her to remain on the property until August 30, 2019. Ms. Vargas made this



                                        Page 3 of 7
Case 8:20-cv-01967-VMC-SPF Document 1 Filed 08/24/20 Page 4 of 7 PageID 4




       request as she was having difficulties with the movers and she had paid a full

       months’ rent for August 2019.

    17. The Defendant refused to allow the Plaintiff to remain on the property.

    18. Specifically, the Defendant respondent to the Plaintiff’s request stating: “You just

       reported me to the human rights office. The answer is no.”

    19. The Defendant’s refusal to allow the Plaintiff to remain on the property until the

       end of the month constitutes a retaliation to the Plaintiff’s exercise and/or

       enjoyment of rights under the Fair Housing Act.

                                  V. CAUSES OF ACTION

                                      COUNT ONE

                    Retaliation in Violation of the Fair Housing Act

                                   42 U.S.C. §3604(f)(3)

    20. Plaintiff realleges and incorporates by reference paragraphs one through nineteen

       (¶¶1-19) alleged in this complaint.

    21. The Defendant’s action in refusing the Plaintiff’s request for additional time to

       move out due to the Plaintiff’s filing of a housing discrimination complaint

       constitutes retaliation.

    22. Pursuant to the Federal Fair Housing Act, it is unlawful to discriminate against a

       person on the basis of any disability. 42 U.S.C. §3604(f).

    23. The Federal Fair Housing Act also establishes that discrimination includes the

       refusal to permit reasonable modifications of existing premises occupied so as to


                                        Page 4 of 7
Case 8:20-cv-01967-VMC-SPF Document 1 Filed 08/24/20 Page 5 of 7 PageID 5




       afford handicapped persons full enjoyment of the premises. 42 U.S.C.

       §3604(f)(3)(A).

    24. In order to establish a retaliation complaint, a Plaintiff must establish the following

       elements: (1) The Plaintiff engaged in an protected activity, (2) the Defendant

       subjected the Plaintiff to an adverse action, and (3) there exists a causal link

       between the protected activity and the adverse action. Clark v. Pinellas County,

       2017 U.S. Dist. LEXIS 218558 (Fla. M.D. 2017).

                                         COUNT II

                   Retaliation in Violation of the Florida Housing Act

                               Fla. Stat. Ann. §760.23(7)-(9)

    25. Plaintiff realleges and incorporates by reference paragraphs one through 19 (¶¶1-

       19) alleged in this complaint.

    26. The Defendant’s action in refusing the Plaintiff’s request for additional time to

       move out due to the Plaintiff’s filing of a housing discrimination complaint

       constitutes retaliation.

    27. The Defendant’s acts constitute discrimination and violate Florida Fair Housing

       Law, Fla. Stat. Ann. §760.23 (7)-(9).

                              DEMAND FOR JURY TRIAL

    28. Under Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all issues triable as

       of right.




                                          Page 5 of 7
Case 8:20-cv-01967-VMC-SPF Document 1 Filed 08/24/20 Page 6 of 7 PageID 6




                                 VI. REQUESTED RELIEF

          WHEREFORE, the Plaintiff prays for entry of a judgment against the Defendant

 that:

     29. Awards actual and compensatory damages under the Fair Housing Act, 42 U.S.C.

          §3613(c) and the Florida Fair Housing Act, Fla. Stat. Ann. §760.35;

     30. Awards punitive damages under the Fair Housing Act, 42 U.S.C. §3601, et seq.,

          and the Florida Fair Housing Act, Fla. Stat. Ann. §760.35;

     31. Declare that the has acted in retaliation against the Plaintiff’s exercise and/or

          enjoyment of rights under the Fair Housing Act, 42 U.S.C. §3604(f)(3)(A) and the

          Florida Fair Housing Act, Fla. Stat. Ann. §760.23(7)-(9);

     32. Enjoins all unlawful practices complained about herein and imposes affirmative

          injunctive relief requiring the Defendant to take affirmative action to provide equal

          housing opportunities to all tenants and prospective tenants as required by the

          federal and state fair housing laws;

     33. Award costs of suit, including reasonable attorney’s fees; and

     34. Award all such other relief as the Court deems just and proper.

 Dated:




                                           Page 6 of 7
Case 8:20-cv-01967-VMC-SPF Document 1 Filed 08/24/20 Page 7 of 7 PageID 7




 Respectfully Submitted,




 __________________________________
 Charis A. Campbell, Esquire                         Rita M. Briles, Esquire
 Florida Bar No.: 106886                             Florida Bar No.: 127283
 Golden Key Law Group, PLLC.                         Golden Key Law Group, PLLC
 5030 78th Ave. N, Ste 13                            5030 78th Ave N, Ste 13
 Pinellas Park, FL 33781                             Pinellas Park, FL 33781
 Telephone: 727-317-4738                             Telephone: 727-317-4738
 Facsimile: 727-362-1357                             Facsimile: 727-362-1357
 E-Mail: Campbell @GoldenKeyLawGroup.com             E-Mail: Briles@GoldenKeyLawGroup.com
 E-Service: Eserve@goldenkeylawgroup.com             E-Service: Eserve@goldenkeylawgroup.com




                                       Page 7 of 7
